Title: Jonathan Williams, Jr., to the American Commissioners, 7 May 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes May 7. 1777.
I recvd. your favour per Courier with the several packets mentioned in the List. I thank you for the honour you do me in committing your dispatches to my Care and I will do my best endeavour to execute the Business to your satisfaction. Had the Wind been fair Capt. Adams would have sailed immediately but it has been a strong westerly gale for some time past. This induced me to detain the Courier a day longer in expectation that some packets might arrive from america; Capt. Adams is gone on board and intends not to return, as soon as wind and weather permits he will sail.
I shall observe your order relative to shipping the Bales as they are all ready there will be no detention. I suppose Mr. Montieu will advize Mr. Peltier accordingly that there may be no difficulty about difference of orders. In mine of the 1st Inst. I mentioned that the Expence of the Cutter would amount to about 450 Louis but I find it has already exceeded 500 and some Bills are still out. I have been as frugal as I could, but our Cannon cost dear and being obliged to give other Swivels, I was forced to buy them at a great price: the Cutter however, tho’ expensively perhaps, is at last well fitted. Please to write whether we shall engage the magazine or not as the proprietor will lease it if we don’t soon answer. I am most respectfully Gentlemen Your most obedient and most humble Servant
Jona Williams Junr
The Honourable The Deputies of the United States
 
Addressed: The Hon. The Deputies of the / United States
Notations: J. Williams to Hon: Deputies U.S. (7 May 1777.) / Mr Williams
